                Case 1:18-cv-12499-FDS Document 17 Filed 01/03/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


CASHMAN DREDGING AND MARINE                              )
CONTRACTING, CO., LLC,                                   )
         Plaintiff,                                      )
                                                         )
vs.                                                      ) C.A. No. 1:18-cv-12499-FDS
                                                         )
                                                         )
TUG SQUARE DEAL, and its engines, tackles,               )
apparel, appurtenances, etc., in rem; BARGE              )
AGNES, and its engines, tackles, apparel,                )
appurtenances, etc., in rem; and DUMP SCOW               )
TMC 140, and its engines, tackles, apparel,              )
appurtenances, etc., in rem,                             )
               Defendants.                               )


MOTION TO ENTER STIPULATED ORDER REGARDING CLAIMS AGAINST DUMP
                  SCOW TMC 140 AND BARGE AGNES

           NOW COMES, Plaintiff, Cashman Dredging and Marine Contracting, Co., LLC (the

“Plaintiff”), by its attorneys, and moves for the entry of a stipulated order concerning claims

against the DUMP SCOW TMC 140 (“TMC 140”) and the BARGE AGNES (“AGNES”) and

their engines, tackle, apparel, appurtenances, cargo (including an aluminum vessel and its

engines, apparel, and appurtenances, etc. aboard the AGNES), etc. (collectively the “Vessels”).

In support of its Motion, Plaintiff states as follows:

           1.       Plaintiff commenced this in rem action against the Vessels on December 4, 2018.

           2.       On December 4, 2018, the Court issued warrants for the arrest of the Vessels

(ECF Doc. No.’s 8 and 9).

           3.       On December 21, 2018, the insurer of the Vessels and their owner provided a

Letter of Undertaking, agreeing that the in rem claims could proceed against the Vessels without

their arrest and that the insurer and owner would file a verified statement of right or interest in

{W7040104.1}                                    1
                Case 1:18-cv-12499-FDS Document 17 Filed 01/03/19 Page 2 of 3



the Vessels on or before January 7, 2019.

           4.       Pursuant to the stipulation attached hereto as Exhibit A, Plaintiff, the insurer and

the owner have agreed that the stipulation may be entered as an Order of the Court in order to

facilitate and confirm the convenient and efficient process by which this matter may proceed.

           WHEREFORE, Plaintiff requests this Court endorse the stipulation attached as Exhibit A

as an Order of the Court.

                                                  Respectfully submitted,

                                                  CASHMAN DREDGING AND MARINE
                                                  CONTRACTING, CO., LLC,

                                                  By its Attorneys,


                                                  /s/ Michael J. Daly____________________
                                                  Michael J. Daly, Esq. (#655838)
                                                  Nicole M. Matteo, Esq. (#693553)
                                                  PIERCE ATWOOD LLP
                                                  One Financial Plaza, Suite 2600
                                                  Providence, RI 02903
                                                  Ph: (401) 490-3424
                                                  Fax: (401) 588-5166
                                                  mdaly@pierceatwood.com
                                                  nmatteo@pierceatwood.com


Dated: January 3, 2019




{W7040104.1}                                     2
               Case 1:18-cv-12499-FDS Document 17 Filed 01/03/19 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I, Michael J. Daly, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified in the Notice of Electronic Filing
(NEF) and that, on the day of filing, paper copies will be sent to counsel for the owner and
insurer of the DUMP SCOW TMC 140 (“TMC 140”) and the BARGE AGNES (“AGNES”) at:

Seth Holbrook, Esq.
Holbrook & Murphy
238-240 Lewis Wharf
Boston, MA 02110

                                             /s/ Michael J. Daly
                                             Michael J. Daly, Esq. (#6729)
                                             PIERCE ATWOOD LLP
                                             One Financial Plaza, Suite 2600
                                             Providence, RI 02903
                                             Ph: (401) 490-3424
                                             Fax: (401) 588-5166
                                             mdaly@pierceatwood.com




{W7040104.1}                                 3
